                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                        CIVIL CASE NO. 3:19-CV-583-MOC-DCK

 TWIST, INC. and BOOM AIR, LLC,                    )
                                                   )
                           Plaintiffs,             )
                                                   )
    v.                                             )           PROTECTIVE ORDER
                                                   )
 B GSE GROUP, LLC,                                 )
                                                   )
                          Defendant.               )
                                                   )


         The Court recognizes that disclosure and discovery activity are likely to arise that will

require the disclosure of trade secrets, confidential research, development, manufacturing,

financial, process, marketing, and business information, or other commercial information within

the meaning of Federal Rule of Civil Procedure 26(c). Good cause exists to protect this information

from public disclosure. In the absence of a suitable protective order safeguarding the

confidentiality of such information, the parties would be hampered in their ability to produce such

information.

         Accordingly, the Court ORDERS that the parties shall adhere to the following:

         1.     DESIGNATION OF PROTECTED MATERIAL

         1.1    This Order shall govern all documents and other products of discovery obtained by

the parties from one another, and from third parties, all information copied or derived therefrom,

as well as all copies, excerpts, summaries or compilations thereof, including documents produced

pursuant to requests authorized by the Federal Rules of Civil Procedure, answers to interrogatories,

deposition transcripts, responses to requests for admission, affidavits, declarations, expert reports,

and other such material and information as may be produced during the course of this litigation.
       1.2    In connection with discovery proceedings in this action, any party or third party

may designate any non-public document, material, or information as “CONFIDENTIAL” or

“HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY” (collectively referred to as

“Protected Material”).

              (a)        A party may designate as “CONFIDENTIAL” any information, document,

       or thing that the party reasonably and in good faith believes to contain confidential

       information within the meaning of Fed. R. Civ. P. 26(c)(1)(G) used by it in, or pertaining

       to, its business and that is not generally known, and which that party would not normally

       reveal to third parties or, if disclosed, would require such third parties to maintain in

       confidence.

              (b)        A party may designate as “HIGHLY CONFIDENTIAL – ATTORNEY

       EYES ONLY” such materials as the party reasonably and in good faith believes to contain

       particularly sensitive technical information relating to research for and production of

       current products; technical, business, and research information regarding future products;

       non-public and highly sensitive financial information; marketing and sales information,

       such as marketing plans and forecasts, customer lists, pricing data, cost data, customer

       orders, and customer quotations; any pending or abandoned patent applications, foreign or

       domestic; and such other documents, information, or materials that relate to other

       proprietary information that the designating party reasonably believes is of such nature and

       character that disclosure of such information would be harmful to the designating party.

       1.3    The following information shall not be designated or protected under this

Protective Order:




                                                2
               (a)      Information that is in the public domain at the time of disclosure, including

       patent file histories, publicly available prior art publications, catalogs and other advertising

       materials, press releases, and publicly-filed financial statements;

               (b)      Information that at any time is made public through no act of a non-

       designating party;

               (c)      Information that the designating party has not undertaken with others to

       maintain in confidence and that is in the possession of or becomes available to the receiving

       party other than through discovery in this action, but only if the receiving party can show

       by written documentation that the information independently came into its rightful

       possession; or

               (d)      Information that is independently developed by the receiving party, as

       reflected by written documentation demonstrated to be in existence prior to production by

       the party claiming confidentiality.

       1.4     Any documents or things produced pursuant to a discovery request or other written

materials exchanged by the parties (including discovery responses, letters, and briefs) that a party

desires to designate as Protected Material shall be so designated by marking each page of the

document, paper or thing CONFIDENTIAL or HIGHLY CONFIDENTIAL – ATTORNEY EYES

ONLY, as appropriate, and indicating the identity of the producing party (e.g., through the use of

an identifying prefix to the document identification (Bates) number).

       1.5     In the event a party may make available certain of its files for inspection by another

party, which files may contain non-confidential material as well as material that may be subject to

protection under this Protective Order, with the intent that following such inspection the inspecting

party will designate certain of the inspected documents to be copied and furnished to it, such files



                                                  3
need not be marked with either confidentiality designation in advance, but shall all be treated as

HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY materials. Only those persons

identified in paragraph 2.2 below as permitted to view HIGHLY CONFIDENTIAL – ATTORNEY

EYES ONLY materials may be present at any such inspection. When the producing party copies

the documents to furnish to the inspecting party, the producing party shall mark Protected Material

with the appropriate confidentiality designation to the extent warranted under paragraph 1.2.

       1.6     Whenever a deposition involves a disclosure of Protected Material, the following

procedures shall apply:

               (a)    Any party may designate any portion or all of a deposition as

       CONFIDENTIAL or HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY by

       notifying the other parties on the record during the deposition. The Court Reporter shall be

       asked to make the appropriate confidentiality designation on each page of the transcript

       that contains CONFIDENTIAL or HIGHLY CONFIDENTIAL – ATTORNEY EYES

       ONLY information. At that time, all persons not qualified to receive that category of

       information shall leave the room prior to continuation of the deposition and until the

       conclusion of such designated testimony; and

               (b)    Any party may also designate any portion or all of a deposition as

       CONFIDENTIAL or HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY by

       notifying the other parties separately in writing within thirty days of receipt of the

       transcript. In such event, the parties shall confer as to the most convenient way to segregate

       the designated portions of the transcript. All information disclosed at a deposition and all

       information contained in deposition transcripts shall be treated as HIGHLY

       CONFIDENTIAL – ATTORNEY EYES ONLY for a period of thirty days after the receipt



                                                 4
       of the transcript to permit adequate time for review of the transcript and notice to other

       counsel regarding any designation as Protected Material by a designating party.

       2.      ACCESS TO AND USE OF PROTECTED MATERIAL

       2.1     Protected Material, and all summaries, compilations, and derivations thereof,

whether oral or written, shall be maintained in confidence, shall be used solely in the preparation,

prosecution, or trial of this action and not for any other purpose, and shall be disclosed only as

provided in the following paragraphs.

       2.2     Information which has been designated as HIGHLY CONFIDENTIAL –

ATTORNEY EYES ONLY may be disclosed only to:

               (a)     The outside attorneys of record and their employees who are engaged in

       assisting in this action; provided that such does not include any persons participating in the

       prosecution of any present or future U.S. patent application (including the reexamination

       or reissue of any present or future patent) that is a counterpart to or related to the patents-

       in-suit ("participating" in such prosecution includes preparing or reviewing patent

       applications, reviewing office actions, preparing or reviewing responses to office actions,

       and engaging in any discussion or other communication regarding the scope or validity of

       any claims in such patent applications or in the patents that are the subject of such

       reexamination or reissue); provided that this exclusion does not apply to persons whose

       involvement with the prosecution of such patents or patent applications is limited to

       administrative oversight for billing or project assignment purposes, and further provided

       that such exclusion shall not prevent litigation counsel from participating in any

       proceedings attacking the validity of the patents in suit, including any inter partes review

       proceedings;



                                                 5
        (b)     The following outside counsel for Plaintiffs at the Coolidge Wall law firm

(1) who have no involvement in competitive decision-making or in patent prosecution, (2)

to whom disclosure is reasonably necessary for this litigation so as to advise Plaintiffs’

officers accordingly, and (3) who have signed the “Agreement to be Bound by Protective

Order” in Exhibit A, may have access: Daniel Gentry, Richard Talda and Jonas Gruenberg;

        (c)     Independent consultants or experts retained by the party or its attorneys in

connection with this action, including technical experts, damage and industry experts,

patent experts, and jury or trial consultants, together with their employees engaged in

assisting in this action (including mock jurors), but only subject to the provisions of

paragraph 2.4 below; provided that such does not include any persons participating in the

prosecution of any present or future patent application (including the reexamination or

reissue of any present or future patent) that is a counterpart to or related to the patents-in-

suit ("participating" in such prosecution includes preparing or reviewing patent

applications, reviewing office actions, preparing or reviewing responses to office actions,

and engaging in any discussion or other communication regarding the scope or validity of

any claims in such patent applications or in the patents that are the subject of such

reexamination or reissue); provided that this exclusion does not apply to persons whose

involvement with the prosecution of such patents or patent applications is limited to

administrative oversight for billing or project assignment purposes;

        (d)     The Court and its personnel;

        (e)     Court reporters and their personnel engaged in proceedings incident to

preparation for trial or engaged in trial;




                                             6
              (f)     Professional vendors and their employees, including copy services, trial

       graphics services, and translation services, engaged by counsel; and

              (g)     Any person who is indicated on the face of a document to have been an

       author, addressee, or copy recipient of the document, or the original source of the

       information.

       2.3    Information that has been designated as CONFIDENTIAL may be disclosed only

to:

              (a)     The persons identified in paragraph 2.2; and

              (b)     Any party or employee of a party to whom disclosure is reasonably

       necessary for this litigant and litigation who has signed the “Agreement to Be Bound by

       Protective Order” in Exhibit A.

       2.4    Protected Material shall be disclosed to consultants and experts only upon the

following terms:

              (a)     Prior to any disclosure, the consultant or expert shall be identified in writing

       to the other parties’ counsel by name, address, and corporate, business or other professional

       affiliation or employment, together with a copy of the expert’s curriculum vitae and a list

       of the expert’s litigation or consulting engagements for the past three years;

              (b)     Unless another party notifies the proposing party of any objection and that

       objection is received within five business days after notification (by fax, by email, or by

       overnight mail), the consultant or expert shall thereafter be allowed to have access to

       Protected Material pursuant to the terms and conditions of this Protective Order;

              (c)     In the event of a timely objection, which shall be made in good faith and on

       reasonable grounds, the proposing party shall refrain from disclosure of Protected Material



                                                 7
       to the consultant or expert until the objection has been resolved between the parties or ruled

       upon by the Court;

               (d)      The parties shall endeavor in good faith to resolve the dispute without

       calling upon the intervention of the Court. The burden is on the objecting party to seek the

       intervention of the Court by appropriate motion to preclude the proposing party from

       disclosing Protected Material to the consultant or expert. If no such motion is filed within

       ten business days of receipt of the objection, the proposing party may disclose Protected

       Material to the consultant or expert as if no objection had been raised; and

               (e)      No party shall use its right to object to a proposed consultant or expert to

       interfere with the ability of another party to prepare for trial through the use of consultants

       and experts.

       2.5     Prior to receiving any Protected Material, any persons described in sections (c), (e),

or (f) of paragraph 2.2 shall be furnished with a copy of this Protective Order and shall execute a

copy of the “Agreement to be Bound by Protective Order” attached as Exhibit A. A copy of the

signed Agreement shall be maintained by counsel for the party providing such access.

       2.6     Nothing in this Protective Order shall prevent any counsel of record from utilizing

Protected Material in the examination of any person who is reasonably alleged to be the author or

source of the Protected Material or who is reasonably believed to have knowledge relating thereto.

In addition,

               (a)      Parties and present employees of the parties, or employees of third parties,

       may be examined as a witness at depositions and trial and may testify concerning all

       Protected Material produced or designated by that party, or by the employee's employer if

       a third party;



                                                 8
                (b)     Former employees of the parties, or former employees of third parties, may

        be examined and may testify concerning all Protected Material produced or designated by

        the party or third party that formerly employed such person and which pertains to the period

        or periods of his/her employment and prior thereto; and

                (c)     Former experts of the parties may be examined and may testify concerning

        all Protected Material produced or designated by the respective party that pertains to the

        subject matter of his/her consultation.

        2.7     Nothing in this Protective Order shall preclude any party from introducing

Protected Material into evidence at any evidentiary hearing or at trial. However, if anyone intends

to introduce or refer to Protected Material at any hearing or trial, the party wishing to make the

disclosure shall first notify the producing party and provide that party with an opportunity to object

and/or to ask the Court to take appropriate precautionary procedures (e.g., clearing the Courtroom,

sealing the record, etc.).

        2.8     Nothing in this Protective Order shall bar or otherwise restrict any attorney from

rendering advice to his/her clients with respect to this litigation and referring to or relying generally

upon his/her examination of Protected Material, provided that in rendering such advice and in

otherwise communicating with his/her clients, the attorney shall not disclose the content of such

information.

        2.9     All persons in possession of Protected Material shall exercise reasonable and

appropriate care with regard to the storage, custody, and use of such information in order to ensure

that the provisions of this Protective Order are observed and the confidential nature of the

information is maintained.

        3.      CHALLENGES TO CONFIDENTIALITY DESIGNATIONS



                                                   9
       3.1     Any party believing that particular information has been improperly marked, i.e.,

that it is not in fact CONFIDENTIAL or HIGHLY CONFIDENTIAL – ATTORNEY EYES

ONLY, may challenge such designation at any time by raising the issue, in writing to the

designating party, and specifically identifying, by document identification (Bates) number, by

deposition page and line, or by other appropriate specific identifier, the information whose

confidentiality status is challenged. Within ten business days of receipt of such writing, the

designating party shall either remove or reduce the designation, or respond that it has reviewed the

matter and continues to maintain the designation in good faith.

       3.2     The parties shall endeavor in good faith to resolve any such dispute without calling

upon the intervention of the Court. If the designating party maintains its designation and the parties

are unable to reach agreement, the challenging party may bring the issue to the Court. The party

asserting confidentiality shall have the burden of establishing the appropriateness of the

designation, except that a party claiming that information designated by the other as confidential

is in the public domain shall have the burden of proving such public knowledge.

       3.3     Challenged information shall be treated as designated until the resolution of the

dispute by the parties or ruling by the Court.

       4.      FILING OF PROTECTED MATERIAL

       4.1     The parties may not file documents containing Protected Material disclosed by

another party unless agreed to in writing by the party that initially disclosed the Protected Material,

or unless filed under seal. Given the nature of this case, however, the parties and the Court

anticipate a need for the filing of at least some Protected Material under seal. Any request to file

materials under seal shall be made by formal motion pursuant to Local Rules 6.1 and 7.1. Unless

the Court orders otherwise, all sealed motions and documents shall be filed according to W.D.



                                                  10
North Carolina CM/ECF guidelines so they are available electronically to all counsel of record.

The parties shall also serve opposing counsel by email with a copy of any motion or documents

filed under seal.

       5.      TERMINATION OF LITIGATION

       5.1     The obligations of this Protective Order shall survive the termination of the action

and continue to bind the parties. Within sixty days after termination of this action by judgment,

settlement, or otherwise from which no appeal can be brought, each party shall destroy all

documents containing or disclosing Protected Material of any other party. Each party’s outside

litigation counsel shall have the right to retain one copy of the pleadings; of motions, memoranda,

documents, and papers filed with the Court; of deposition transcripts and exhibits; and of any

documents constituting work product.

       6.      THIRD PARTY DISCOVERY

       6.1     In the event that any third party shall be called upon, by subpoena or otherwise, to

provide or produce documents or information considered CONFIDENTIAL or HIGHLY

CONFIDENTIAL – ATTORNEY EYES ONLY by such third party, such third party may elect to

have its information treated in accordance with the terms of this Protective Order by so notifying

counsel for all parties in writing. Upon service of such notice, such third party may designate

documents and information as CONFIDENTIAL or HIGHLY CONFIDENTIAL – ATTORNEY

EYES ONLY in the manner set forth in this Protective Order, and such third party’s designated

information shall be protected in the same manner as that of the parties to this action.

       7.      INADVERTENT DISCLOSURE

       7.1     If a party inadvertently discloses any document or thing containing information that

it deems CONFIDENTIAL or HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY without



                                                 11
designating it pursuant to this Protective Order, the disclosing party shall promptly upon discovery

of such inadvertent disclosure inform the receiving party in writing, forwarding a replacement

copy of the inadvertently disclosed material properly marked with the appropriate confidentiality

designation. The receiving party shall thereafter treat the information as if it had been properly

marked from the outset and shall make a reasonable effort to retrieve and destroy the unmarked

version of the inadvertently disclosed material. Disclosure by the receiving party to unauthorized

persons before being notified of the inadvertent disclosure shall not constitute a violation of this

Protective Order. Nothing in this Protective Order shall preclude the receiving party from

challenging the confidentiality designation of the late-marked material pursuant to the provisions

of paragraph 3.

       7.2       Pursuant to Federal Rule of Evidence 502, the inadvertent or mistaken production

or disclosure of documents or other information subject to the attorney-client privilege, the work

product doctrine, or other privilege shall not be deemed a waiver of a claim of privilege, either as

to the specific information disclosed or as to any other related information. If a producing party

inadvertently produces or otherwise discloses to a receiving party information that is subject to

such privilege or immunity, the producing party shall promptly upon discovery of such disclosure

so advise the receiving party in writing and request that the inadvertently disclosed information be

returned or destroyed. The receiving party shall return or destroy all copies of the inadvertently

produced material within five business days of receipt of the request. Any notes or summaries

referring or relating to any inadvertently produced privileged material shall be destroyed. Nothing

in this Protective Order shall preclude the receiving party returning the inadvertently produced

material from seeking an order compelling the production of information previously produced

inadvertently.



                                                12
       8.      MISCELLANEOUS PROVISIONS

       8.1     If Protected Material in the possession of any receiving party is subpoenaed by any

court, by any administrative or legislative body, or by any other person purporting to have authority

to subpoena such information, or is the subject of any discovery request under Rules 30-36 of the

Federal Rules of Civil Procedure or any comparable rule of court or of any adjudicative body (such

subpoena or discovery request collectively referred to as a "Third Party Request"), the party to

whom the Third Party Request is directed will not produce such information without first giving

prompt written notice (including a copy of the Third Party Request) to the attorneys of record for

the producing party, no more than three business days after receiving the Third Party Request. The

party receiving the Third Party Request must also promptly inform in writing the party who caused

the Third Party Request to issue in the other litigation that some or all the material covered by the

Third Party Request is subject to this Protective Order. The party receiving the Third Party Request

must deliver a copy of this Protective Order promptly to the party in the other action that caused

the Third Party Request to issue.

       8.2     The producing party shall bear the burden and expense of seeking protection in

court of its own Protected Material, and nothing in this Protective Order should be construed as

authorizing or encouraging a party receiving a Third Party Request in this action to disobey a

lawful directive from another court. Disclosure of information in response to a properly issued

Third Party Request shall not constitute a violation of this Protective Order.

       8.3     This Protective Order may be modified only by further Order of the Court, whether

sua sponte or by agreement of the parties or their counsel and approval by the Court, and is without

prejudice to the rights of any party to move for relief from any of its provisions, or to seek or agree

to different or additional protection for any particular material or information.



                                                  13
       8.4     Treatment by counsel or the parties of information designated CONFIDENTIAL or

HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY as designated shall not be construed as

an admission by any party that the designated information contains trade secrets or other

proprietary or confidential information. Conversely, failure to so designate shall not constitute a

waiver of any party’s claims, either within or outside this action, that any such documents or

information do contain trade secrets or other proprietary or confidential information.

       8.5     No party shall be obligated to challenge the propriety of any designation, and failure

to challenge a claim of confidentiality at the time of receipt shall not constitute a waiver of the right

to challenge a confidentiality designation at any later time.




                                                  14
STIPULATED AND AGREED:

/s/Blas P. Arroyo                              /s/Arthur J. DeBaugh
Blas P. Arroyo                                 Edward B. Davis
ALSTON & BIRD LLP                              Joshua B. Durham
Bank of America Plaza                          Arthur J. DeBaugh
101 South Tryon Street, Suite 4000             BELL, DAVIS & PITT, P.A.
Charlotte, NC 28280-4000                       227 West Trade Street, Suite 1800
T: 704-444-1012                                Charlotte, NC 28202
F: 704-444-1111                                T: (704) 714-4189
E: blas.arroyo@alston.com                      F: (704) 227-0178
                                               E: ward.davis@belldavispitt.com
And                                            E: jdurham@belldavispitt.com
                                               E: adebaugh@belldavispitt.com
Charles H. Brown, III (Pro Hac Vice)
Paul J. Linden (Pro Hac Vice)                  Attorneys for Defendant
Charles D. Pfister (Pro Hac Vice)              B GSE Group, LLC
WOOD HERRON & EVANS, LLP
441 Vine Street
2700 Carew Tower
Cincinnati, Ohio 45202
T: (513) 241-2324
F: (513) 241-6234
E: cbrown@whe-law.com
   plinden@whe-law.com
   cpfister@whe-law.com

Attorneys for Plaintiffs
Twist, Inc. and Boom Air, LLC

      SO ORDERED.

                            Signed: February 4, 2020




                                               15
                                           EXHIBIT A

                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                        CIVIL CASE NO. 3:19-CV-583-MOC-DCK

   TWIST, INC. and BOOM AIR, LLC,                )
                                                 )
                    Plaintiffs,                  )
                                                 )
                        v.                       )     AGREEMENT TO BE BOUND BY
                                                 )        PROTECTIVE ORDER
 B GSE GROUP, LLC,                               )
                                                 )
                   Defendant.                    )
                                                 )


         I, _______________________, hereby acknowledge that I received a copy of the

Protective Order in this action. I read and understood the Protective Order and agree to be bound

by its provisions. I agree not to copy or use any CONFIDENTIAL or HIGHLY CONFIDENTIAL

– ATTORNEY EYES ONLY information that may be provided to me for any purpose other than

in connection with my retention in connection with this action, and I agree not to reveal any such

information to any person not authorized by the Protective Order.

         I further acknowledge and understand that a violation of the Protective Order may subject

me to penalties of the Court, and I hereby submit to the jurisdiction of the United States District

Court for the Western District of North Carolina in connection with any proceedings concerning

enforcement of the Protective Order.



Dated:




                                                16
